DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-8, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The first closest prior art is Wood et al., US 20110125749 A1 (hereafter referred to as Wood). Wood teaches determining statistics for network traffic and distributing network traffic metadata into groups according to characteristics and statistics. The network traffic metadata is stored and indexed for access by partitions. 
The second closest prior art is Bauman, US 20180067937 Al (hereafter referred to as Bauman). Bauman teaches sorting network traffic metadata for low cardinality.
The third closest prior art is Petropoulos et al., US 10713247 B2 (hereafter referred to as Petropoulos). Petropoulos teaches storing network traffic metadata in different partitions of columnar database.
The combination of Wood and Bauman and Petropoulos does not teach determining “ideal weight” and “number of groups” as recited in the claims. The combination of Wood and Bauman and Petropoulos fails to teaches “splitting the router into equal chunk sizes” based on the “ideal weight” and “not exceed the number of group” and interactively repeating until the “splitting the router having the largest size chunk(s) into its current number of chunks incremented by one” as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.